DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of Claims
This action on the merits is in response to the request for continued examination and associated remarks and amendments received on 14 October 2021. Claims 1-5, 7-17, & 19-24 are pending. Claims 13-17, & 19-24 are withdrawn as nonelected. Claims 6 and 18 are cancelled. Claims 1, 3, 11, 12, 13, 15, 23, and 24 are amended. 


Claim Interpretation
The elected claims as written are drawn to a “system.” The examiner notes the claims describe an apparatus and will examine them as such. Materials worked upon and recitations of intended use will only be accorded patentable weight to the degree that they require the presence or absence of structural limitations.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2015/0142159 to Kai-Jui Chang (‘159 hereafter) in view of United States Patent 6,129,872 to Justin Jang (‘872 hereafter).
Regarding claim 1, ‘159 teaches a system for mixing component materials and dispensing a gradient product comprising a continuously varied composition of matter, the system comprising: multiple dispensing devices actuated by a motor, a connector comprising multiple inputs, wherein each of the multiple connector inputs receives component material from a respective one of the multiple dispensing devices (FIG 1 items 11); a mixing tube connected to an output of the connector, wherein the mixing tube receives the component 
In the same field of endeavor, additive manufacturing, ‘872 teaches the multiple dispensing devices and the connector are locally supported by the extruder head, and the connector receives the component material directly from the multiple dispensing devices (FIG 2 items 34A and 34B) for the benefit of reducing the transient time during composition changes (C9L1-C9L10). A person having ordinary skill in the art at the time of invention would have been motivated to combine the teachings of ‘159 with those of ‘872 for the benefit of reducing transient time during composition changes.
Regarding claim 2, ‘159 teaches the system wherein the electronic processor controls the multiple dispensing devices by controlling a motor that drives the dispensing devices for delivering the component material to the connector inputs (paragraph 0046).
Regarding claim 3, ‘159 teaches the system wherein: the collection bed for receiving the gradient product is an actuator bed that moves relative to the extruder head; and the electronic processor controls movement of the collection bed while the dispensing nozzle dispenses the continuously varying mixture of materials to form the gradient product comprising the varied composition of matter (FIG 5 item 53).
Regarding claim 4, ‘159 teaches the system wherein the electronic processor provides time-dependent dispensing device dispense rates for each of the multiple dispensing devices and coordinates movement of the collection bed with the dispense rates for creating a specified gradient in the gradient product (paragraphs 0042-0046).
Regarding claim 5, ‘159 teaches the system wherein gradient product is one of: a gradient product comprising matrix properties or composition, continuously varied cell concentrations, continuously varied gel concentrations, or spatially regulated cell type mixtures; or a three dimensional gradient product (examiner’s note: this limitation is regarded as a recitation of material worked upon. The cited prior art is capable of being used in this manner).
Regarding claim 6, ’15 teaches the system wherein: the multiple dispensing devices are located remotely from the connector inputs and an input tube is connected from each of the multiple dispensing devices to a respective input of the connector for delivering the component material to the connector; or the multiple dispensing devices and the connector are locally supported by an extruder head and the connector receives the component material directly from the multiple dispensing devices (FIG 5 items 15 and 16).
Regarding claim 7, ‘159 teaches the system wherein gradient product comprising a continuously varying composition of matter continuously varies between softer compositions of matter to stiffer compositions of matter (examiner’s note: this limitation is regarded as a recitation of material worked upon. The cited prior art is capable of being used in this manner).
Regarding claim 8, ‘159 teaches the system further comprising a graphical user interface for receiving system configuration and material concentration parameters that are utilized in determining the instructions for controlling the varied composition of matter of the gradient product (FIG 8 “User Interface”).
Regarding claim 9, ‘159 teaches the system wherein the component material is uniquely specified for each of the multiple dispensing devices (examiner’s note: this limitation is regarded as a recitation of material worked upon. The cited prior art is capable of being used in this manner).
Regarding claim 10, ‘159 teaches the system wherein the component material uniquely specified for each of the multiple dispensing devices comprises a polymer of a uniquely specified concentration examiner’s note: this limitation is regarded as a recitation of material worked upon. The cited prior art is capable of being used in this manner).
Regarding claim 11, ‘159 teaches the system wherein: the electronic processor controls movement of the dispensing nozzle while the extruder head dispenses the continuously varying mixture of materials to form the gradient product comprising the varied composition of matter (paragraph 0042).
Regarding claim 12, ‘159 teaches the system wherein: the collection bed and the extruder head are movable (paragraph 0042); and the electronic processor controls a 


Conclusion
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John P Robitaille whose telephone number is (571)270-7006.  The examiner can normally be reached on Monday-Friday 8:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on (571) 272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JPR/Examiner, Art Unit 1743                                                                                                                                                                                                        
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743